684 S.E.2d 887 (2009)
Wanda FIPPS, Employee
v.
BABSON AND SMITH TRUCKING, Employer
and
Key Risk Management Services, Carrier.
No. 357P08.
Supreme Court of North Carolina.
October 8, 2009.
Susan J. Vanderweert, Raleigh, for Babson & Smith Trucking, et al.
Nicole D. Hart, New York City, for Fipps.

ORDER
Upon consideration of the petition filed on the 30th of July 2008 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th of October 2009."